Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities:  
In line 2, “the electric component box comprises a cover on an upper…” should read --the electric component box comprises a cover part on an upper…--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (JP 2007-218534A) in view of Jang et al. (US 2009/0133423, herein “Jang”) and Kawabata et al. (US 2011/0030924, herein “Karawabata”).
Regarding claim 12, Hiroshi discloses: 
an outdoor unit (1) for a refrigeration apparatus (figs. 1-2), the outdoor unit (1) comprising: 
a fan (40, 41) that provides an air flow (E, fig. 2); 
a casing (20) that houses the fan (40, 41) and that comprises a blow-out port (20b) through which the air flow (E) is blown (fig. 2); 
a first heat generating component (80) that generates heat when energized [par. 0051]; 
a first board (the board of component -80- used to attach -80- to cooler -75-) on which the first heat generating component (80) is mounted (figs. 5-6); 
an electric component box (10) that houses the first board (the board of component -80-) (fig. 5); and 

first heat radiating fins (75) that are on a flow path (E) of the air flow and that exchange heat with the air flow (fig. 2); and
	Hiroshi does not disclose:
a heat pipe in which a coolant for heat exchange with the first heat generating component is sealed and that is thermally connected to the first heat generating component;
a main body interposed between the heat pipe and the first heat radiating fins to thermally connect the heat pipe to the first heat radiating fins; and
the heat pipe being disposed in the electric component box and being adjacent to the first heat generating component.
The concept of incorporating coolers comprising heat pipes with fins into electric component boxes of outdoor units of refrigeration apparatuses, for the purpose of optimizing heat dissipation of heat generating components contained within the electric boxes, is old and known in the art. Jang, for instance, also directed to an outdoor unit (10) (figs. 1-7) for a refrigeration apparatus [abs., line 1] teaches an electric box (500) having a cooler (550) comprising a heat pipe (552), a substrate containing the heat pipe (552), and heat radiating fins, the heat pipe (552) thermally connected to a heat generating component (540) (fig. 5) [par. 0061] for the purpose of optimizing heat dissipation of the heat generating component [par. 0074].
Further, the concept of improving heat dissipation of a heat sink that comprises only fins and a substrate, by incorporating heat pipes into the heat sink, is also old and known in the art, as taught by Kawabata [par. 0004]. Karawabata teaches a first cooler (1) comprising: 
a heat pipe (5) (figs. 1-4) in which a coolant for heat exchange with a heat generating component (like component 30 of figures 9-17) [par. 0063, lines 5-7; par. 0089, lines 1-2] is sealed (as it is well known in the art) and that is thermally connected to the heat generating component (30) [par. 0057, lines 3-8], 

the heat pipe (5) is adjacent to the first heat generating component (30, of figures 9-17) [par. 0057].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Hiroshi the teachings of Jang and Kawabata to have:
a heat pipe in which a coolant for heat exchange with the first heat generating component is sealed and that is thermally connected to the first heat generating component;
a main body interposed between the heat pipe and the first heat radiating fins to thermally connect the heat pipe to the first heat radiating fins; and
the heat pipe being disposed in the electric component box (of Hiroshi, upon modification) and being adjacent to the first heat generating component,
in order to optimize heat dissipation of the heat generating component.
Regarding claim 13, the combination of Hiroshi, Jang and Kawabata discloses: 
the electric component box (Hiroshi, 10) having a first opening (best seen in fig. 6 of Hiroshi) from which the first heat radiating fins (Hiroshi, 75) are exposed, 
an area of the main body (Kawabata, 8) is equal to or greater than an area of the first opening (since, as can clearly be seen in Kawabata’s figure 1, the area of the main body -8- is greater than the area of the fins -3-), and 
the first cooler (Hiroshi, 75 plus Kawabata, 1) is fixed to the electric component box (Hiroshi, 10) with each of the heat radiating fins (Hiroshi, 75) protruding out of the electric component box (Hiroshi, 10) through the first opening and with the main body (Kawabata, 8) closing the first opening (since, as explained above, the area of the main body -8- is greater than the area of the fins -3- in Kawabata’s figure 1).


Regarding claim 14, the combination of Hiroshi, Jang and Kawabata discloses: 
the main body (Kawabata, 8) comprising: 
a first part (Kawabata, 2) interposed between the heat pipe (Kawabata, 5) and the first heat radiating fins (Hiroshi, 75; Kawabata, 3) to thermally connect the heat pipe (Kawabata, 5) to the first heat radiating fins (Hiroshi, 75); and 
a second part (Kawabata, 10) interposed between the first heat generating component (Hiroshi, 80) and the heat pipe (Kawabata, 5) to thermally connect the first heat generating component (Hiroshi, 80) to the heat pipe (Kawabata, 5).
Regarding claim 15, the combination of Hiroshi, Jang and Kawabata discloses: 
the first part (Kawabata, 2) being integrated with the second part (Kawabata, 10) (Kawabata, fig. 1).
Regarding claim 16, the longitudinal axis of the heat pipe extending horizontally is considered an obvious design choice, wherein a person of skill in the art, before the filing date of the claimed invention,  would arrange the heat pipe depending on the size and position of the heat generating component (see, for instance, Kawabata, par. 0065, lines 12-21). Further, the heat pipe being disposed such that the longitudinal direction follows along the horizontal direction is very well known in the art, and it has been held that by re-arrange the position of a component without modifying the operation of the device is an obvious matter of design choice. See MPEP 2144.04 VI (C).
Regarding claim 17, Hiroshi discloses: 
the first heat generating component (80) comprising a power device (inverter) [par. 0051, lines 1-6] (per the instant specification definition of a power device being particularly larger in heating value than other heat generating components) (see PG Pub, par. 0002). 
Regarding claim 18, Hiroshi discloses: 
a second heat generating component (81) that controls a driven state of the fan [par. 0051]; 
a second board (the board of component -81- used to attach -81- to cooler -76-) on which the second heat generating component (Hiroshi, 81) is mounted (figs. 5-6); and 
a second cooler (76) that is thermally connected to the second heat generating component (81) and that cools the second heat generating component (81) [par. 0052, lines 4-5], wherein 
the second cooler (76) comprises second heat radiating fins (76) that exchange heat with the air flow (E ) (fig. 2).
Regarding claim 19, the first heat radiating fins being disposed with a first fin pitch, the second heat radiating fins being disposed with a second fin pitch, and the first fin pitch being shorter than the second fin pitch are considered obvious matters of design choice, wherein a person of skill in the art, before the effective filing date of the claimed invention, would arrange and design the first fin pitch and the second fin pitch depending on the amount of heat to be dissipated from the respective heat generating component, as it is old and well known in the art. 
Regarding claim 20, Hiroshi discloses: 
the first heat radiating fins (75) are lower in a heightwise position than the fan (40, 41) and higher in the heightwise position than the second heat radiating fins (76) (figs. 1 and 6). 
Regarding claim 21, Hiroshi discloses: 
a top face (the top face -60- of the lid member -11-) of the electric component box (10) comprises an exhaust port (61) through which air is discharged (figs. 3-4) [par. 0044, lines 1-6 and par. 0056, lines 1-14], and 
the exhaust port (61) being lower in a heightwise position than the fan (40, 41) and higher in the heightwise position than the first heat radiating fins (75) (figs. 3-4 and 6).
Regarding claim 22, Hiroshi discloses: 
the electric component box (10) comprises a cover part (12a) on an upper side of the electric component box (10), and 
the cover part (12a) is spaced apart from the exhaust port (61) suppresses entry of liquid into the exhaust port (61) [par. 0039]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763